


110 HR 6200 IH: Long Path Trail Study Act of

U.S. House of Representatives
2008-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6200
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2008
			Mr. Hinchey (for
			 himself, Mr. Engel, and
			 Mr. Rothman) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the National Trails System Act to provide for a
		  study of the Long Path Trail, a system of trails and potential trails running
		  from Fort Lee, New Jersey, to the Adirondacks in New York, to determine whether
		  to add the trail to the National Trails System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Long Path Trail Study Act of
			 2008.
		2.Designation of
			 long path trail for study for potential addition to the National Trails
			 System
			(a)DesignationSection 5(c) of the National Trails System
			 Act (16 U.S.C. 1244(c)) is amended by adding at the end the following new
			 paragraph:
				
					(_)Long Path trailThe Long Path Trail, a system of 350 miles
				of trails and potential trails running from Fort Lee, New Jersey, to the
				Adirondack Mountains in New
				York.
					.
			(b)Expedited report
			 to congressNotwithstanding the fourth sentence of section 5(b)
			 of the National Trails System Act (16 U.S.C. 1244(b)), the Secretary of the
			 Interior shall submit the study required by the amendment made by subsection
			 (a) to Congress not later than two years after the date of the enactment of
			 this Act.
			
